ORDER
The respondent is a member of the Bar of this State. On March 30, 1982, this Court’s Disciplinary Board filed a petition pursuant to Rule 42 — 4(c)(3) for a determination of the capacity of the respondent to continue in the practice of law. On May 5, 1982, we ordered the respondent to submit to an impartial examination to determine whether he was incapacitated from continuing the *891practice of law. On July 23, 1982, the Board’s Counsel filed the report of the impartial examiner with this Court, requesting that we take such action with respect to respondent as we deem appropriate.
Upon review of the medical report and after careful consideration of the recommendation made therein, we conclude that respondent should be temporarily suspended from the practice of law.
Accordingly, it is ordered that the respondent, Edward W. Day, Jr., be, and he hereby is, immediately temporarily suspended from the practice of law in this State until further order of this Court. The respondent is directed to appear at this Court’s conference on Thursday, September 23, 1982, at 9:30 a. m. to show cause why he should not be transferred to inactive status.
The respondent, Edward W. Day, Jr., is directed to transfer forthwith to Edward J. Plunkett, Associate Judge, Retired, of the District Court, a special master previously appointed in this proceeding, all clients’ files now in his possession, and William A. Curran, Esq. is hereby designated as the respondent’s guardian ad litem for the purposes of effectuating all orders previously or hereinafter entered in this proceeding and protecting whatever interest the respondent may have in the premises.
WEISBERGER and SHEA, JJ., did not participate.